UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act File Number: 811-01435 AMCAP Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: February 28 or 29 Date of reporting period: July 1, 2009 - June 30, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Item 1: Proxy Voting Record Fund Name : AMCAP Fund Reporting Period:July 01, 2009 - June 30, 2010 Abbott Laboratories Ticker Security ID: Meeting Date Meeting Status ABT CUSIP 002824100 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Alpern Mgmt For For For Elect Roxanne Austin Mgmt For For For Elect William Daley Mgmt For For For Elect W. James Farrell Mgmt For For For Elect H. Laurance Fuller Mgmt For For For Elect William Osborn Mgmt For For For Elect David Owen Mgmt For For For Elect Roy Roberts Mgmt For For For Elect Samuel Scott III Mgmt For For For Elect William Smithburg Mgmt For For For Elect Glenn Tilton Mgmt For For For Elect Miles White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr Against Against For 4 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against ACCENTURE PLC Ticker Security ID: Meeting Date Meeting Status ACN CUSIP G1151C101 02/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Kimsey Mgmt For For For 2 Elect Robert Lipp Mgmt For For For 3 Elect Wulf von Schimmelmann Mgmt For For For 4 Appointment of Auditor and Authority to Set Fees Mgmt For For For 5 2010 Share Incentive Plan Mgmt For Against Against 6 2010 Employee Share Purchase Plan Mgmt For Against Against 7 Authorization to Hold the 2011 Annual Meeting Outside of Ireland Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Issuance of Treasury Shares Mgmt For Against Against Aetna Inc. Ticker Security ID: Meeting Date Meeting Status AET CUSIP 00817Y108 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Frank Clark, Jr. Mgmt For For For 2 Elect Betsy Cohen Mgmt For For For 3 Elect Molly Coye Mgmt For For For 4 Elect Roger Farah Mgmt For For For 5 Elect Barbara Franklin Mgmt For For For 6 Elect Jeffrey Garten Mgmt For For For 7 Elect Earl Graves Mgmt For For For 8 Elect Gerald Greenwald Mgmt For For For 9 Elect Ellen Hancock Mgmt For For For 10 Elect Richard Harrington Mgmt For For For 11 Elect Edward Ludwig Mgmt For For For 12 Elect Joseph Newhouse Mgmt For For For 13 Elect Ronald Williams Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 2010 Stock Incentive Plan Mgmt For For For 16 2010 Non-Employee Director Compensation Plan Mgmt For For For 17 2001 Annual Incentive Plan Mgmt For For For 18 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against 19 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against Against For Air Products and Chemicals, Inc. Ticker Security ID: Meeting Date Meeting Status APD CUSIP 009158106 01/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Davis, III Mgmt For For For Elect W. Douglas Ford Mgmt For For For Elect Evert Henkes Mgmt For For For Elect Margaret McGlynn Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Long-Term Incentive Plan Mgmt For For For AK Steel Holding Corporation Ticker Security ID: Meeting Date Meeting Status AKS CUSIP 001547108 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Abdoo Mgmt For For For Elect John Brinzo Mgmt For For For Elect Dennis Cuneo Mgmt For For For Elect William Gerber Mgmt For For For Elect Bonnie Hill Mgmt For For For Elect Robert Jenkins Mgmt For For For Elect Ralph Michael, III Mgmt For For For Elect Shirley Peterson Mgmt For For For Elect James Thomson Mgmt For For For Elect James Wainscott Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Reapproval of the Material Termsof the Long-Term Performance Plan Mgmt For For For 4 Reapproval of the Material Terms of the Performance Goals under the Stock Incentive Plan Mgmt For For For 5 Amendment to the Stock Incentive Plan Mgmt For Against Against Allergan, Inc. Ticker Security ID: Meeting Date Meeting Status AGN CUSIP 018490102 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Gallagher Mgmt For For For 2 Elect Gavin Herbert Mgmt For For For 3 Elect Dawn Hudson Mgmt For For For 4 Elect Stephen Ryan Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Elimination of Supermajority Requirement to Remove Directors for Cause Mgmt For For For 7 Elimination of Supermajority Requirement to Approve Certain Business Combinations Mgmt For For For 8 Elimination of Supermajority Requirement to Amend Restated Certificate of Incorporation Mgmt For For For 9 Technical Amendments to Certificate of Incorporation Mgmt For For For Altera Corporation Ticker Security ID: Meeting Date Meeting Status ALTR CUSIP 021441100 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Daane Mgmt For For For 2 Elect Robert Finocchio, Jr. Mgmt For For For 3 Elect Kevin McGarity Mgmt For For For 4 Elect T. Michael Nevens Mgmt For For For 5 Elect Krish Prabhu Mgmt For For For 6 Elect John Shoemaker Mgmt For For For 7 Elect Susan Wang Mgmt For For For 8 Amendment to the 2005 Equity Incentive Plan Mgmt For For For 9 Amendment to the 2005 Equity Incentive Plan Mgmt For Against Against 10 Amendment to the 1987 Employee Stock Purchase Plan Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Against Altria Group, Inc. Ticker Security ID: Meeting Date Meeting Status MO CUSIP 02209S103 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Elizabeth Bailey Mgmt For For For 2 Elect Gerald Baliles Mgmt For For For 3 Elect John Casteen III Mgmt For For For 4 Elect Dinyar Devitre Mgmt For For For 5 Elect Thomas Farrell II Mgmt For For For 6 Elect Robert Huntley Mgmt For For For 7 Elect Thomas Jones Mgmt For For For 8 Elect George Munoz Mgmt For For For 9 Elect Nabil Sakkab Mgmt For For For 10 Elect Michael Szymanczyk Mgmt For For For 11 2010 Performance Incentive Plan Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding Food Insecurity and Tobacco Use ShrHoldr Against Against For 14 Shareholder Proposal Regarding Human Rights Protocols ShrHoldr Against Against For American Express Company Ticker Security ID: Meeting Date Meeting Status AXP CUSIP 025816109 04/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Akerson Mgmt For For For Elect Charlene Barshefsky Mgmt For For For Elect Ursula Burns Mgmt For For For Elect Kenneth Chenault Mgmt For For For Elect Peter Chernin Mgmt For For For Elect Jan Leschly Mgmt For For For Elect Richard Levin Mgmt For For For Elect Richard McGinn Mgmt For For For Elect Edward Miller Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect Robert Walter Mgmt For For For Elect Ronald Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against 5 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against 6 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For Amgen Inc. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP 031162100 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Baltimore Mgmt For For For 2 Elect Frank Biondi, Jr. Mgmt For For For 3 Elect Francois de Carbonnel Mgmt For For For 4 Elect Jerry Choate Mgmt For For For 5 Elect Vance Coffman Mgmt For For For 6 Elect Frederick Gluck Mgmt For For For 7 Elect Rebecca Henderson Mgmt For For For 8 Elect Frank Herringer Mgmt For For For 9 Elect Gilbert Omenn Mgmt For For For 10 Elect Judith Pelham Mgmt For For For 11 Elect J. Paul Reason Mgmt For For For 12 Elect Leonard Schaeffer Mgmt For For For 13 Elect Kevin Sharer Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against 16 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For Apache Corporation Ticker Security ID: Meeting Date Meeting Status APA CUSIP 037411105 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Eugene Fiedorek Mgmt For For For 2 Elect Patricia Graham Mgmt For For For 3 Elect F. H. Merelli Mgmt For For For 4 Ratification of Auditor Mgmt For For For Apple Inc. Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP 037833100 02/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Campbell Mgmt For For For Elect Millard Drexler Mgmt For For For Elect Albert Gore, Jr. Mgmt For For For Elect Steven Jobs Mgmt For For For Elect Andrea Jung Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Jerome York Mgmt For For For 2 Amendment to the 2003 Employee Stock Plan Mgmt For Against Against 3 Amendment to the 1997 Director Stock Option Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding Sustainability Report ShrHoldr Against Against For 7 Shareholder Proposal Regarding Formation of Sustainability Committee ShrHoldr Against Against For Applied Materials, Inc. Ticker Security ID: Meeting Date Meeting Status AMAT CUSIP 038222105 03/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Aart de Geus Mgmt For For For Elect Stephen Forrest Mgmt For For For Elect Thomas Iannotti Mgmt For For For Elect SusanJames Mgmt For For For Elect Alexander Karsner Mgmt For For For Elect Gerhard Parker Mgmt For For For Elect Dennis Powell Mgmt For For For Elect Willem Roelandts Mgmt For For For Elect James Rogers Mgmt For For For Elect Michael Splinter Mgmt For For For Elect Robert Swan Mgmt For For For 2 Ratification of Auditor Mgmt For For For AptarGroup, Inc. Ticker Security ID: Meeting Date Meeting Status ATR CUSIP 038336103 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Alain Chevassus Mgmt For For For Elect Stephen Hagge Mgmt For For For Elect Giovanna Monnas Mgmt For For For 2 Ratification of Auditor Mgmt For For For Arthur J. Gallagher & Co. Ticker Security ID: Meeting Date Meeting Status AJG CUSIP 363576109 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Bax Mgmt For For For 2 Elect Frank English Jr. Mgmt For For For 3 Elect J. Patrick Gallagher, Jr. Mgmt For For For 4 Elect Ilene Gordon Mgmt For For For 5 Elect David Johnson Mgmt For For For 6 Elect James Wimmer Mgmt For For For 7 Ratification of Auditor Mgmt For For For 8 Senior Management Incentive Plan Mgmt For For For Autodesk Inc Ticker Security ID: Meeting Date Meeting Status ADSK CUSIP 052769106 06/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carl Bass Mgmt For For For 2 Elect Crawford Beveridge Mgmt For For For 3 Elect J. Hallam Dawson Mgmt For For For 4 Elect Per-Kristian Halvorsen Mgmt For For For 5 Elect Sean Maloney Mgmt For For For 6 Elect Mary McDowell Mgmt For For For 7 Elect Charles Robel Mgmt For For For 8 Elect Steven West Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 Executive Incentive Plan Mgmt For For For 11 Amendments to the 2008 Employee Stock Plan Mgmt For Against Against Automatic Data Processing, Inc. Ticker Security ID: Meeting Date Meeting Status ADP CUSIP 053015103 11/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gregory Brenneman Mgmt For For For Elect Leslie Brun Mgmt For For For Elect Gary Butler Mgmt For For For Elect Leon Cooperman Mgmt For For For Elect Eric Fast Mgmt For For For Elect Linda Gooden Mgmt For For For Elect R. Glenn Hubbard Mgmt For For For Elect John Jones Mgmt For For For Elect Charles Noski Mgmt For For For Elect Sharon Rowlands Mgmt For For For Elect Gregory Summe Mgmt For For For 2 Ratification of Auditor Mgmt For For For Avon Products, Inc. Ticker Security ID: Meeting Date Meeting Status AVP CUSIP 054303102 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Don Cornwell Mgmt For For For Elect V. Ann Hailey Mgmt For For For Elect Fred Hassan Mgmt For For For Elect Andrea Jung Mgmt For For For Elect Maria Lagomasino Mgmt For For For Elect Ann Moore Mgmt For For For Elect Paul Pressler Mgmt For For For Elect Gary Rodkin Mgmt For For For Elect Paula Stern Mgmt For For For Elect Lawrence Weinbach Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2010 Stock Incentive Plan Mgmt For Against Against Baker Hughes Incorporated Ticker Security ID: Meeting Date Meeting Status BHI CUSIP 057224107 03/31/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Acquisition Mgmt For For For 2 Amendment to the 2002 Director & Officer Long-Term Incentive Plan Mgmt For Against Against 3 Amendment to the 2002 Employee Long-Term Incentive Plan Mgmt For For For 4 Right to Adjourn Meeting Mgmt For For For Baker Hughes Incorporated Ticker Security ID: Meeting Date Meeting Status BHI CUSIP 057224107 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Larry Brady Mgmt For For For Elect Clarence Cazalot, Jr. Mgmt For For For Elect Chad Deaton Mgmt For For For Elect Edward Djerejian Mgmt For For For Elect Anthony Fernandes Mgmt For For For Elect Claire Gargalli Mgmt For For For Elect Pierre Jungels Mgmt For For For Elect James Lash Mgmt For For For Elect J. Larry Nichols Mgmt For For For Elect H. John Riley, Jr. Mgmt For For For Elect Charles Watson Mgmt For For For Elect J.W. Stewart Mgmt For For For Elect James Payne Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Certificate of Incorporation Regarding the Right to Call a Special Meeting Mgmt For For For 4 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against Against For Bank of New York Mellon Corporation Ticker Security ID: Meeting Date Meeting Status BK CUSIP 064058100 04/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ruth Bruch Mgmt For For For Elect Nicholas Donofrio Mgmt For For For Elect Gerald Hassell Mgmt For For For Elect Edmund Kelly Mgmt For For For Elect Robert Kelly Mgmt For For For Elect Richard Kogan Mgmt For For For Elect Michael Kowalski Mgmt For For For Elect John Luke, Jr. Mgmt For For For Elect Robert Mehrabian Mgmt For For For Elect Mark Nordenberg Mgmt For For For Elect Catherine Rein Mgmt For For For Elect William Richardson Mgmt For For For Elect Samuel Scott III Mgmt For For For Elect John Surma Mgmt For For For Elect Wesley von Schack Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against 5 Shareholder Proposal Regarding Restricting Executive Compensation ShrHoldr Against Against For 6 Shareholder Proposal Regarding Shareholder Approval of Golden Parachutes ShrHoldr Against For Against Barrick Gold Corp. Ticker Security ID: Meeting Date Meeting Status ABX CUSIP 067901108 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Howard Beck Mgmt For For For Elect Charles Birchall Mgmt For For For Elect Donald Carty Mgmt For For For Elect Gustavo Cisneros Mgmt For For For Elect Marshall Cohen Mgmt For For For Elect Peter Crossgrove Mgmt For For For Elect Robert Franklin Mgmt For For For Elect J. Brett Harvey Mgmt For For For Elect Brian Mulroney Mgmt For For For Elect Anthony Munk Mgmt For For For Elect Peter Munk Mgmt For For For Elect Aaron Regent Mgmt For For For Elect Nathaniel Rothschild Mgmt For For For Elect Steven Shapiro Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For Beckman Coulter, Inc. Ticker Security ID: Meeting Date Meeting Status BEC CUSIP 075811109 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Funari Mgmt For For For Elect Charles Haggerty Mgmt For For For Elect William Kelley Mgmt For For For 2 Ratification of Auditor Mgmt For For For Becton, Dickinson and Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP 075887109 02/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Henry Becton, Jr. Mgmt For For For Elect Edward DeGraan Mgmt For For For Elect Claire Fraser-Liggett Mgmt For For For Elect Edward Ludwig Mgmt For For For Elect Adel Mahmoud Mgmt For For For Elect James Orr Mgmt For For For Elect Willard Overlock, Jr. Mgmt For For For Elect Bertram Scott Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Bylaws Regarding the Right to Call a Special Meeting Mgmt For For For 4 Amendment to the 2004 Employee and Director Equity-Based Compensation Plan Mgmt For For For 5 Approval of Material Terms of Performance Goals under the Performance Incentive Plan Mgmt For For For 6 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against Against For 7 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against Bed Bath & Beyond Inc Ticker Security ID: Meeting Date Meeting Status BBBY CUSIP 075896100 06/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Warren Eisenberg Mgmt For For For 2 Elect Warren Eisenberg Mgmt For For For 3 Elect Steven Temares Mgmt For For For 4 Elect Dean Adler Mgmt For For For 5 Elect Stanley Barshay Mgmt For For For 6 Elect Klaus Eppler Mgmt For For For 7 Elect Patrick Gaston Mgmt For For For 8 Elect Jordan Heller Mgmt For For For 9 Elect Victoria Morrison Mgmt For For For 10 Ratification of Auditor Mgmt For For For Best Buy Company Inc Ticker Security ID: Meeting Date Meeting Status BBY CUSIP 086516101 06/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lisa Caputo Mgmt For For For Elect Brian Dunn Mgmt For For For Elect Kathy Higgins Victor Mgmt For For For Elect Rogelio Rebolledo Mgmt For For For Elect Gérard Vittecoq Mgmt For For For 2 Ratification of Auditor Mgmt For For For BG Group PLC Ticker Security ID: Meeting Date Meeting Status BG CINS G1245Z108 05/12/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Mark Seligman Mgmt For For For 5 Elect Peter Backhouse Mgmt For For For 6 Elect Lord Colin Sharman of Redlynch Mgmt For For For 7 Elect Philippe Varin Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Authority to Set Auditor's Fees Mgmt For For For 10 Authorisation of Political Donations Mgmt For For For 11 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 12 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 13 Authority to Repurchase Shares Mgmt For For For 14 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For 15 Adoption of New Articles Mgmt For For For Biogen Idec Inc Ticker Security ID: Meeting Date Meeting Status BIIB CUSIP 09062X103 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Nancy Leaming Mgmt For For For 2 Elect Brian Posner Mgmt For For For 3 Elect Eric Rowinsky Mgmt For For For 4 Elect Stephen Sherwin Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Amendment to the 2006 Non-Employee Directors Equity Plan Mgmt For Against Against BJ Services Company Ticker Security ID: Meeting Date Meeting Status BJS CUSIP 055482103 03/31/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For BOK Financial Corporation Ticker Security ID: Meeting Date Meeting Status BOKF CUSIP 05561Q201 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gregory Allen Mgmt For For For Elect C. Fred Ball, Jr. Mgmt For For For Elect Sharon Bell Mgmt For For For Elect Peter Boylan, III Mgmt For For For Elect Chester Cadieux, III Mgmt For For For Elect Joseph Craft III Mgmt For For For Elect William Durrett Mgmt For For For Elect John Gibson Mgmt For For For Elect David Griffin Mgmt For For For Elect V. Burns Hargis Mgmt For For For Elect E. Carey Joullian, IV Mgmt For For For Elect George Kaiser Mgmt For For For Elect Robert LaFortune Mgmt For For For Elect Stanley Lybarger Mgmt For For For Elect Steven Malcolm Mgmt For For For Elect E.C. Richards Mgmt For For For 2 2003 Executive Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Boston Scientific Corporation Ticker Security ID: Meeting Date Meeting Status BSX CUSIP 101137107 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Abele Mgmt For For For 2 Elect Katharine Bartlett Mgmt For For For 3 Elect Bruce Byrnes Mgmt For For For 4 Elect Nelda Connors Mgmt For For For 5 Elect J. Raymond Elliott Mgmt For For For 6 Elect Marye Anne Fox Mgmt For For For 7 Elect Ray Groves Mgmt For For For 8 Elect Ernest Mario Mgmt For For For 9 Elect N.J. Nicholas, Jr. Mgmt For For For 10 Elect Pete Nicholas Mgmt For For For 11 Elect Uwe Reinhardt Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Transaction of Other Business Mgmt For For For Cadence Design Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CDNS CUSIP 127387108 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Donald Lucas Mgmt For For For 2 Elect Alberto Sangiovanni-Vincentelli Mgmt For For For 3 Elect George Scalise Mgmt For For For 4 Elect John Shoven Mgmt For For For 5 Elect Roger Siboni Mgmt For For For 6 Elect John Swainson Mgmt For For For 7 Elect Lip-Bu Tan Mgmt For For For 8 Ratification of Auditor Mgmt For For For Capital One Financial Corporation Ticker Security ID: Meeting Date Meeting Status COF CUSIP 14040H105 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect W. Ronald Dietz Mgmt For For For 2 Elect Lewis Hay III Mgmt For For For 3 Elect Mayo Shattuck III Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For Against Against 6 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For 7 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against Carnival plc Ticker Security ID: Meeting Date Meeting Status CCL CUSIP 143658300 04/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Micky Arison Mgmt For For For 2 Elect Sir Jonathon Band Mgmt For For For 3 Elect Robert Dickinson Mgmt For For For 4 Elect Arnold Donald Mgmt For For For 5 Elect Pier Foschi Mgmt For For For 6 Elect Howard Frank Mgmt For For For 7 Elect Richard Glasier Mgmt For For For 8 Elect Modesto Maidique Mgmt For For For 9 Elect Sir John Parker Mgmt For For For 10 Elect Peter Ratcliffe Mgmt For For For 11 Elect Stuart Subotnick Mgmt For For For 12 Elect Laura Weil Mgmt For For For 13 Elect Randall Weisenburger Mgmt For For For 14 Elect Uzi Zucker Mgmt For For For 15 Appointment of Auditor Mgmt For For For 16 Authority to Set Auditor's Fees Mgmt For For For 17 Accounts and Reports Mgmt For For For 18 Directors' Remuneration Report Mgmt For For For 19 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 20 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 21 Authority to Repurchase Shares Mgmt For For For 22 Shareholder Proposal Regarding Retention of Shares After Retirement Mgmt Against Against For Chevron Corporation Ticker Security ID: Meeting Date Meeting Status CVX CUSIP 166764100 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Samuel Armacost Mgmt For For For 2 Elect Linnet Deily Mgmt For For For 3 Elect Robert Denham Mgmt For For For 4 Elect Robert Eaton Mgmt For For For 5 Elect Chuck Hagel Mgmt For For For 6 Elect Enrique Hernandez, Jr. Mgmt For For For 7 Elect Franklyn Jenifer Mgmt For For For 8 Elect George Kirkland Mgmt For For For 9 Elect Sam Nunn Mgmt For For For 10 Elect Donald Rice Mgmt For For For 11 Elect Kevin Sharer Mgmt For For For 12 Elect Charles Shoemate Mgmt For For For 13 Elect John Stumpf Mgmt For For For 14 Elect Ronald Sugar Mgmt For For For 15 Elect Carl Ware Mgmt For For For 16 Elect John Watson Mgmt For For For 17 Ratification of Auditor Mgmt For For For 18 Amendment to the By-Laws Regarding the Right to Call Special Meetings Mgmt For For For 19 Shareholder Proposal Regarding Environmental Expertise on Board ShrHoldr Against Against For 20 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For 21 Shareholder Proposal Regarding Report on Payments to Governments ShrHoldr Against Against For 22 Shareholder Proposal Regarding Country Selection Guidelines ShrHoldr Against Against For 23 Shareholder Proposal Regarding Report on Financial Risks of Climate Change ShrHoldr Against Against For 24 Shareholder Proposal Regarding Establishment of Human Rights Committee ShrHoldr Against Against For Cintas Corporation Ticker Security ID: Meeting Date Meeting Status CTAS CUSIP 172908105 10/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Gerald Adolph Mgmt For For For 2 Elect Paul Carter Mgmt For For For 3 Elect Gerald Dirvin Mgmt For For For 4 Elect Richard Farmer Mgmt For For For 5 Elect Scott Farmer Mgmt For For For 6 Elect Joyce Hergenhan Mgmt For For For 7 Elect James Johnson Mgmt For For For 8 Elect Robert Kohlhepp Mgmt For For For 9 Elect David Phillips Mgmt For For For 10 Elect Ronald Tysoe Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding Adoption of Principles for Health Care Reform ShrHoldr Against Against For Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP 17275R102 11/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For For For 2 Elect M. Michele Burns Mgmt For For For 3 Elect Michael Capellas Mgmt For For For 4 Elect Larry Carter Mgmt For For For 5 Elect John Chambers Mgmt For For For 6 Elect Brian Halla Mgmt For For For 7 Elect John Hennessy Mgmt For For For 8 Elect Richard Kovacevich Mgmt For For For 9 Elect Roderick McGeary Mgmt For For For 10 Elect Michael Powell Mgmt For For For 11 Elect Arun Sarin Mgmt For For For 12 Elect Steven West Mgmt For For For 13 Elect Jerry Yang Mgmt For For For 14 Amendment to the 2005 Stock Incentive Plan Mgmt For Against Against 15 Amendment to the Employee Stock Purchase Plan Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding Formation of a Board Committee on Human Rights ShrHoldr Against Against For 18 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr Against Against For 19 Shareholder Proposal Regarding Report on Internet Fragmentation ShrHoldr Against Against For City National Corporation Ticker Security ID: Meeting Date Meeting Status CYN CUSIP 178566105 04/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Russell Goldsmith Mgmt For For For Elect Ronald Olson Mgmt For For For Elect Robert Tuttle Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2008 Omnibus Plan Mgmt For Against Against 4 Approval of the Amended and Restated 2010 Variable Bonus Plan Mgmt For For For 5 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against Cochlear Limited Ticker Security ID: Meeting Date Meeting Status CINS Q25953102 10/20/2009 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Remuneration Report Mgmt For For For 4 Re-elect Rick Holliday-Smith Mgmt For For For 5 Re-elect Andrew Denver Mgmt For For For 6 Equity Grant (CEO/President Dr. Christopher Roberts) Mgmt For For For 7 Renew Proportional Takeover Provisions Mgmt For For For Colgate-Palmolive Company Ticker Security ID: Meeting Date Meeting Status CL CUSIP 194162103 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Cahill Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Helene Gayle Mgmt For For For 4 Elect Ellen Hancock Mgmt For For For 5 Elect Joseph Jimenez Mgmt For For For 6 Elect David Johnson Mgmt For For For 7 Elect Richard Kogan Mgmt For For For 8 Elect Delano Lewis Mgmt For For For 9 Elect J. Pedro Reinhard Mgmt For For For 10 Elect Stephen Sadove Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Shareholder Proposal Regarding Reviewing Charitable Spending ShrHoldr For Against Against 14 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr For For For Conocophillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP 20825C104 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Armitage Mgmt For For For 2 Elect Richard Auchinleck Mgmt For For For 3 Elect James Copeland, Jr. Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Ruth Harkin Mgmt For For For 6 Elect Harold McGraw III Mgmt For For For 7 Elect James Mulva Mgmt For For For 8 Elect Robert Niblock Mgmt For For For 9 Elect Harald Norvik Mgmt For For For 10 Elect William Reilly Mgmt For For For 11 Elect Bobby Shackouls Mgmt For For For 12 Elect Victoria Tschinkel Mgmt For For For 13 Elect Kathryn Turner Mgmt For For For 14 Elect William Wade, Jr. Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding Risk Management Report ShrHoldr Against Against For 17 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHoldr Against Against For 18 Shareholder Proposal Regarding Report on Oil Sands Operations ShrHoldr Against Against For 19 Shareholder Proposal Regarding Louisiana Wetlands ShrHoldr Against Against For 20 Shareholder Proposal Regarding the Financial Risks of Climate Change ShrHoldr Against Against For 21 Shareholder Proposal Regarding TRI Chemicals ShrHoldr Against Against For 22 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHoldr Against Against For 23 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For Copart, Inc. Ticker Security ID: Meeting Date Meeting Status CPRT CUSIP 217204106 12/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Willis Johnson Mgmt For For For Elect A. Jayson Adair Mgmt For For For Elect James Meeks Mgmt For For For Elect Steven Cohan Mgmt For For For Elect Daniel Englander Mgmt For For For Elect Matt Blunt Mgmt For For For Elect Thomas Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For Corning Incorporated Ticker Security ID: Meeting Date Meeting Status GLW CUSIP 219350105 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Cummings, Jr. Mgmt For For For 2 Elect Carlos Gutierrez Mgmt For For For 3 Elect William Smithburg Mgmt For For For 4 Elect Hansel Tookes, II Mgmt For For For 5 Elect Wendell Weeks Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 2010 Variable Compensation Plan Mgmt For For For 8 2010 Equity Plan for Non-Employee Directors Mgmt For For For 9 Repeal of Classified Board Mgmt For For For 10 Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Against CSX Corporation Ticker Security ID: Meeting Date Meeting Status CSX CUSIP 126408103 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Donna Alvarado Mgmt For For For 2 Elect Alexandre Behring Mgmt For For For 3 Elect John Breaux Mgmt For For For 4 Elect Steven Halverson Mgmt For For For 5 Elect Edward Kelly, III Mgmt For For For 6 Elect Gilbert Lamphere Mgmt For For For 7 Elect John McPherson Mgmt For For For 8 Elect Timothy O'Toole Mgmt For For For 9 Elect David Ratcliffe Mgmt For For For 10 Elect Donald Shepard Mgmt For For For 11 Elect Michael Ward Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 2010 Stock and Incentive Award Plan Mgmt For For For Cullen/Frost Bankers, Inc. Ticker Security ID: Meeting Date Meeting Status CFR CUSIP 229899109 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Crawford Edwards Mgmt For For For Elect Ruben Escobedo Mgmt For For For Elect Patrick Frost Mgmt For For For Elect David Haemisegger Mgmt For For For Elect Richard Evans, Jr. Mgmt For For For Elect Karen Jennings Mgmt For For For Elect Richard Kleberg, III Mgmt For For For Elect Horace Wilkins, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For CVS Caremark Corporation Ticker Security ID: Meeting Date Meeting Status CVS CUSIP 126650100 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edwin Banks Mgmt For For For 2 Elect C. David Brown II Mgmt For For For 3 Elect David Dorman Mgmt For For For 4 Elect Kristen Gibney Williams Mgmt For For For 5 Elect Marian Heard Mgmt For For For 6 Elect William Joyce Mgmt For For For 7 Elect Jean-Pierre Millon Mgmt For For For 8 Elect Terrence Murray Mgmt For For For 9 Elect C.A. Lance Piccolo Mgmt For For For 10 Elect Sheli Rosenberg Mgmt For For For 11 Elect Thomas Ryan Mgmt For For For 12 Elect Richard Swift Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2010 Incentive Compensation Plan Mgmt For For For 15 Amendment to the Charter to Allow Shareholders to Call Special Meetings Mgmt For For For 16 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For 17 Shareholder Proposal Regarding Climate Change Principles ShrHoldr Against Against For Delta Electronic Ticker Security ID: Meeting Date Meeting Status CINS Y20263102 12/18/2009 Voted Meeting Type Country of Trade Special Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Acquisition Mgmt For For For 2 Acquisition Mgmt For For For 3 Transaction of Other Business Mgmt For Abstain Against Devon Energy Corp. Ticker Security ID: Meeting Date Meeting Status DVN CUSIP 25179M103 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Richels Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Against Digital River, Inc. Ticker Security ID: Meeting Date Meeting Status DRIV CUSIP 25388B104 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joel Ronning Mgmt For For For Elect Perry Steiner Mgmt For For For Elect Cheryl Rosner Mgmt For For For 2 Ratification of Auditor Mgmt For For For eBay Inc. Ticker Security ID: Meeting Date Meeting Status EBAY CUSIP 278642103 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Moffett Mgmt For For For 2 Elect Richard Schlosberg, III Mgmt For For For 3 Elect Thomas Tierney Mgmt For For For 4 Amendment to the Incentive Plan Mgmt For For For 5 Amendment to the 2008 Equity Incentive Award Plan Mgmt For Against Against 6 Ratification of Auditor Mgmt For For For Ecolab Inc. Ticker Security ID: Meeting Date Meeting Status ECL CUSIP 278865100 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Arthur Higgins Mgmt For For For 2 Elect Joel Johnson Mgmt For For For 3 Elect C. Scott O'Hara Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Approval of the 2010 Stock Incentive Plan Mgmt For For For 6 Repeal of Classified Board Mgmt For For For 7 Advisory Vote on Executive Compensation Mgmt For For For 8 Shareholder Proposal Regarding Human Right to Water ShrHoldr Against Against For 9 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For EMC Corporation Ticker Security ID: Meeting Date Meeting Status EMC CUSIP 268648102 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Brown Mgmt For For For 2 Elect Randolph Cowen Mgmt For For For 3 Elect Michael Cronin Mgmt For For For 4 Elect Gail Deegan Mgmt For For For 5 Elect James DiStasio Mgmt For For For 6 Elect John Egan Mgmt For For For 7 Elect Edmund Kelly Mgmt For For For 8 Elect Windle Priem Mgmt For For For 9 Elect Paul Sagan Mgmt For For For 10 Elect David Strohm Mgmt For For For 11 Elect Joseph Tucci Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against 14 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr Against Against For Emergency Medical Services Corporation Ticker Security ID: Meeting Date Meeting Status EMS CUSIP 29100P102 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven B. Epstein Mgmt For For For Elect Paul B. Iannini Mgmt For For For Elect James T. Kelly Mgmt For For For 2 Amendment to the Long-Term Incentive Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For Endo Pharmaceuticals Holdings Inc. Ticker Security ID: Meeting Date Meeting Status ENDP CUSIP 29264F205 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Delucca Mgmt For For For Elect David Holveck Mgmt For For For Elect Nancy Hutson Mgmt For For For Elect Michael Hyatt Mgmt For For For Elect RogerKimmel Mgmt For For For Elect William P. Montague Mgmt For For For Elect Joseph Scodari Mgmt For For For Elect WilliamSpengler Mgmt For For For 2 2010 Stock Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For EOG Resources, Inc. Ticker Security ID: Meeting Date Meeting Status EOG CUSIP 26875P101 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect George Alcorn Mgmt For For For 2 Elect Charles Crisp Mgmt For For For 3 Elect James Day Mgmt For For For 4 Elect Mark Papa Mgmt For For For 5 Elect H. Leighton Steward Mgmt For For For 6 Elect Donald Textor Mgmt For For For 7 Elect Frank Wisner Mgmt For For For 8 Ratification of Auditor Mgmt For For For 9 Amendment to the 2008 Omnibus Equity Compensation Plan Mgmt For Against Against 10 Amendment to the Employee Stock Purchase Plan Mgmt For For For 11 Amendment to the Executive Officer Annual Bonus Plan Mgmt For For For 12 Shareholder Proposal Regarding Report on Hydraulic Fracturing ShrHoldr Against Against For 13 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For 14 Shareholder Proposal Regarding Compensation in the Event of a Triggering Event ShrHoldr Against Against For Expedia Inc Ticker Security ID: Meeting Date Meeting Status EXPE CUSIP 30212P105 06/08/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect A. George Battle Mgmt For For For Elect Barry Diller Mgmt For For For Elect Jonathan Dolgen Mgmt For For For Elect William Fitzgerald Mgmt For For For Elect Craig Jacobson Mgmt For For For Elect Victor Kaufman Mgmt For For For Elect Peter Kern Mgmt For For For Elect Dara Khosrowshahi Mgmt For For For Elect John Malone Mgmt For For For Elect José Tazón Mgmt For For For 2 Ratification of Auditor Mgmt For For For FedEx Corporation Ticker Security ID: Meeting Date Meeting Status FDX CUSIP 31428X106 09/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Barksdale Mgmt For For For 2 Elect John Edwardson Mgmt For For For 3 Elect Judith Estrin Mgmt For For For 4 Elect J.R. Hyde, III Mgmt For For For 5 Elect Shirley Jackson Mgmt For For For 6 Elect Steven Loranger Mgmt For For For 7 Elect Gary Loveman Mgmt For For For 8 Elect Susan Schwab Mgmt For For For 9 Elect Frederick Smith Mgmt For For For 10 Elect Joshua Smith Mgmt For For For 11 Elect David Steiner Mgmt For For For 12 Elect Paul Walsh Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against Against For 15 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For 16 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr Against Against For 17 Shareholder Proposal Regarding Adoption of Principles for Health Care Reform ShrHoldr Against Against For FLIR Systems, Inc. Ticker Security ID: Meeting Date Meeting Status FLIR CUSIP 302445101 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Carter Mgmt For For For Elect Michael Smith Mgmt For For For Elect John Wood, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For FMC Technologies, Inc. Ticker Security ID: Meeting Date Meeting Status FTI CUSIP 30249U101 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect ThorleifEnger Mgmt For For For Elect Claire Farley Mgmt For For For Elect Joseph Netherland Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against Gardner Denver, Inc. Ticker Security ID: Meeting Date Meeting Status GDI CUSIP 365558105 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Hansen Mgmt For For For Elect Diane Schumacher Mgmt For For For Elect Charles Szews Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Approval of the Company's Executive Annual Bonus Plan Mgmt For For For 4 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHoldr Against Against For General Dynamics Corporation Ticker Security ID: Meeting Date Meeting Status GD CUSIP 369550108 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Nicholas Chabraja Mgmt For For For 2 Elect James Crown Mgmt For For For 3 Elect William Fricks Mgmt For For For 4 Elect Jay Johnson Mgmt For For For 5 Elect George Joulwan Mgmt For For For 6 Elect Paul Kaminski Mgmt For For For 7 Elect John Keane Mgmt For For For 8 Elect Lester Lyles Mgmt For For For 9 Elect William Osborn Mgmt For For For 10 Elect Robert Walmsley Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding Space Weapons ShrHoldr Against Against For General Electric Company Ticker Security ID: Meeting Date Meeting Status GE CUSIP 369604103 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect W. Geoffrey Beattie Mgmt For For For 2 Elect James Cash, Jr. Mgmt For For For 3 Elect Sir William Castell Mgmt For For For 4 Elect Ann Fudge Mgmt For For For 5 Elect Susan Hockfield Mgmt For For For 6 Elect Jeffrey Immelt Mgmt For For For 7 Elect Andrea Jung Mgmt For For For 8 Elect Alan Lafley Mgmt For For For 9 Elect Robert Lane Mgmt For For For 10 Elect Ralph Larsen Mgmt For For For 11 Elect Rochelle Lazarus Mgmt For For For 12 Elect James Mulva Mgmt For For For 13 Elect Sam Nunn Mgmt For For For 14 Elect Roger Penske Mgmt For For For 15 Elect Robert Swieringa Mgmt For For For 16 Elect Douglas Warner III Mgmt For For For 17 Ratification of Auditor Mgmt For For For 18 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against 19 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against 20 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against 21 Shareholder Proposal Regarding Regarding Report on Ratio Between Executive and Employee Pay ShrHoldr Against Against For 22 Shareholder Proposal Regarding Requiring Key Committee Directors To Receive Less Than 20% Against Votes ShrHoldr Against Against For 23 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr Against Against For Global Payments Inc. Ticker Security ID: Meeting Date Meeting Status GPN CUSIP 37940X102 09/30/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Alex Hart Mgmt For For For Elect William Jacobs Mgmt For For For Elect Alan Silberstein Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Approval of Performance Criteria Under the 2005 Incentive Plan Mgmt For For For Google Inc. Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP 38259P508 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eric Schmidt Mgmt For For For Elect Sergey Brin Mgmt For For For Elect Larry Page Mgmt For For For Elect L. John Doerr Mgmt For For For Elect John Hennessy Mgmt For For For Elect Ann Mather Mgmt For For For Elect Paul Otellini Mgmt For For For Elect K. Shriram Mgmt For For For Elect Shirley Tilghman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Plan Mgmt For Against Against 4 Shareholder Proposal Regarding Sustainability Report ShrHoldr Against Against For 5 Shareholder Proposal Regarding Behavorial Advertising ShrHoldr Against Against For 6 Shareholder Proposal Regarding Human Rights in China ShrHoldr Against Against For Harley-Davidson, Inc. Ticker Security ID: Meeting Date Meeting Status HOG CUSIP 412822108 04/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barry Allen Mgmt For For For Elect Richard Beattie Mgmt For For For Elect Judson Green Mgmt For For For Elect N. Thomas Linebarger Mgmt For For For 2 Repeal of Classified Board Mgmt For For For 3 Employee Incentive Plan Mgmt For For For 4 Amendment to the Director Stock Plan Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Against Harman International Industries, Incorporated Ticker Security ID: Meeting Date Meeting Status HAR CUSIP 413086109 12/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dinesh Paliwal Mgmt For For For Elect Edward Meyer Mgmt For For For Elect Gary Steel Mgmt For For For Hess Corporation Ticker Security ID: Meeting Date Meeting Status HES CUSIP 42809H107 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nicholas Brady Mgmt For For For Elect Gregory Hill Mgmt For For For Elect Thomas Kean Mgmt For For For Elect Frank Olson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2008 Long-Term Incentive Plan Mgmt For Against Against 4 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP 428236103 03/17/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Marc Andreessen Mgmt For For For 2 Elect Lawrence Babbio Jr. Mgmt For For For 3 Elect Sari Baldauf Mgmt For For For 4 Elect Rajiv Gupta Mgmt For For For 5 Elect John Hammergren Mgmt For For For 6 Elect Mark Hurd Mgmt For For For 7 Elect Joel Hyatt Mgmt For For For 8 Elect John Joyce Mgmt For For For 9 Elect Robert Ryan Mgmt For For For 10 Elect Lucille Salhany Mgmt For For For 11 Elect G. Kennedy Thompson Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 2004 Stock Incentive Plan Mgmt For Against Against 14 Adopt Advisory Vote on Executive Compensation Mgmt For For For Hologic, Inc. Ticker Security ID: Meeting Date Meeting Status HOLX CUSIP 436440101 03/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Cumming Mgmt For For For Elect Robert Cascella Mgmt For For For Elect Glenn Muir Mgmt For For For Elect Sally Crawford Mgmt For For For Elect David LaVance, Jr. Mgmt For For For Elect Nancy Leaming Mgmt For For For Elect Lawrence Levy Mgmt For For For Elect Elaine Ullian Mgmt For For For Elect Wayne Wilson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For HTC CORPORATION Ticker Security ID: Meeting Date Meeting Status CINS Y3732M103 06/18/2010 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Authority to Increase Paid-in Capital Mgmt For For For 8 Amendments to Articles Mgmt For For For 9 Amendments to Procedural Rules for Acquisition/Disposal of Assets Mgmt For For For 10 Amendments to Procedural Rules of Endorsements/Guarantees Mgmt For For For 11 Amendments to Procedural Rules of Capital Loans Mgmt For For For 12 Elect Cher Wang Mgmt For For For 13 Elect CHENWen Chi Mgmt For For For 14 Elect CHO Huo Tu Mgmt For For For 15 Elect HO Chen Tan Mgmt For For For 16 Elect Josef Felder Mgmt For For For 17 Elect LIN Chen Kuo Mgmt For For For 18 Elect Representative of Way Chin Investment Co. Ltd. Mgmt For For For 19 Elect KO Po Cheng Mgmt For For For 20 Elect OU YANG Caleb Mgmt For For For 21 Non-Compete Restrictions for Directors Mgmt For Abstain Against 22 Extraordinary motions Mgmt For Abstain Against 23 Non-Voting Meeting Note N/A N/A N/A N/A Illumina, Inc. Ticker Security ID: Meeting Date Meeting Status ILMN CUSIP 452327109 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Grint Mgmt For For For Elect DavidWalt Mgmt For For For 2 Ratification of Auditor Mgmt For For For Integra LifeSciences Holdings Corporation Ticker Security ID: Meeting Date Meeting Status IART CUSIP 457985208 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Thomas Baltimore Jr. Mgmt For For For 2 Elect Keith Bradley Mgmt For For For 3 Elect Richard Caruso Mgmt For For For 4 Elect Stuart Essig Mgmt For For For 5 Elect Neal Moszkowski Mgmt For For For 6 Elect Raymond Murphy Mgmt For For For 7 Elect Christian Schade Mgmt For For For 8 Elect James Sullivan Mgmt For For For 9 Elect Anne VanLent Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Amendment to the 2003 Equity Incentive Plan Mgmt For Against Against Intel Corporation Ticker Security ID: Meeting Date Meeting Status INTC CUSIP 458140100 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charlene Barshefsky Mgmt For For For 2 Elect Susan Decker Mgmt For For For 3 Elect John Donahoe Mgmt For For For 4 Elect Reed Hundt Mgmt For For For 5 Elect Paul Otellini Mgmt For For For 6 Elect James Plummer Mgmt For For For 7 Elect David Pottruck Mgmt For For For 8 Elect Jane Shaw Mgmt For For For 9 Elect Frank Yeary Mgmt For For For 10 Elect David Yoffie Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For Intersil Corporation Ticker Security ID: Meeting Date Meeting Status ISIL CUSIP 46069S109 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Bell Mgmt For For For Elect Robert Conn Mgmt For For For Elect James Diller Mgmt For For For Elect Gary Gist Mgmt For For For Elect Mercedes Johnson Mgmt For For For Elect Gregory Lang Mgmt For For For Elect Jan Peeters Mgmt For For For Elect Robert Pokelwaldt Mgmt For For For Elect James Urry Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Executive Incentive Plan Mgmt For For For 4 Transaction of Other Business Mgmt For For For Intersil Corporation Ticker Security ID: Meeting Date Meeting Status ISIL CUSIP 46069S109 10/06/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to the 2008 Equity Compensation Plan Mgmt For Against Against 2 Employee Stock Option Exchange Program Mgmt For Against Against Intuit Inc. Ticker Security ID: Meeting Date Meeting Status INTU CUSIP 461202103 12/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Batchelder Mgmt For For For Elect Christopher Brody Mgmt For Withhold Against Elect William Campbell Mgmt For For For Elect Scott Cook Mgmt For For For Elect Diane Greene Mgmt For For For Elect Michael Hallman Mgmt For Withhold Against Elect Edward Kangas Mgmt For Withhold Against Elect Suzanne Nora Johnson Mgmt For For For Elect Dennis Powell Mgmt For For For Elect Stratton Sclavos Mgmt For For For Elect Brad Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Equity Incentive Plan Mgmt For Against Against 4 Amendment to the Employee Stock Purchase Plan Mgmt For For For Iron Mountain Inc Ticker Security ID: Meeting Date Meeting Status IRM CUSIP 462846106 06/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Clarke Bailey Mgmt For For For 2 Elect Constantin Boden Mgmt For For For 3 Elect Robert Brennan Mgmt For For For 4 Elect Kent Dauten Mgmt For For For 5 Elect Per-Kristian Halvorsen Mgmt For For For 6 Elect Michael Lamach Mgmt For For For 7 Elect ArthurLittle Mgmt For For For 8 Elect C. Richard Reese Mgmt For For For 9 Elect Vincent Ryan Mgmt For For For 10 Elect Laurie Tucker Mgmt For For For 11 Elect Alfred Verrecchia Mgmt For For For 12 Amendment to the 2002 Stock Incentive Plan Mgmt For For For 13 Amendment to the 2006 Senior Executive Incentive Program Mgmt For For For 14 Amendment to the 2003 Senior Executive Incentive Program Mgmt For For For 15 Ratification of Auditor Mgmt For For For Itron, Inc. Ticker Security ID: Meeting Date Meeting Status ITRI CUSIP 465741106 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Thomas Glanville Mgmt For For For 2 Elect Sharon Nelson Mgmt For For For 3 Elect Malcolm Unsworth Mgmt For For For 4 2010 Incentive Plan Mgmt For For For 5 Executive Management Incentive Plan Mgmt For For For 6 Ratification of Auditor Mgmt For For For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP 478160104 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mary Coleman Mgmt For For For 2 Elect James Cullen Mgmt For For For 3 Elect Michael Johns Mgmt For For For 4 Elect Susan Lindquist Mgmt For For For 5 Elect Anne Mulcahy Mgmt For For For 6 Elect Leo Mullin Mgmt For For For 7 Elect William Perez Mgmt For For For 8 Elect Charles Prince Mgmt For For For 9 Elect David Satcher Mgmt For For For 10 Elect William Weldon Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHoldr Against Against For 13 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against Johnson Controls, Inc. Ticker Security ID: Meeting Date Meeting Status JCI CUSIP 478366107 01/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Abney Mgmt For For For Elect Robert Barnett Mgmt For For For Elect Eugenio Clariond Reyes-Retana Mgmt For For For Elect Jeffrey Joerres Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against JPMorgan Chase & Co. Ticker Security ID: Meeting Date Meeting Status JPM CUSIP 46625H100 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Crandall Bowles Mgmt For For For 2 Elect Stephen Burke Mgmt For For For 3 Elect David Cote Mgmt For For For 4 Elect James Crown Mgmt For For For 5 Elect James Dimon Mgmt For For For 6 Elect Ellen Futter Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Laban Jackson, Jr. Mgmt For For For 9 Elect David Novak Mgmt For For For 10 Elect Lee Raymond Mgmt For For For 11 Elect William Weldon Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Shareholder Proposal Regarding Affirmation of Political Nonpartisanship ShrHoldr Against Against For 15 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against 16 Shareholder Proposal Regarding Report OTC Derivative Trading ShrHoldr Against Against For 17 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For 18 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against Against For 19 Shareholder Proposal Regarding Report of Ratio Between CEO and Employee Pay ShrHoldr Against Against For 20 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For KLA-Tencor Corporation Ticker Security ID: Meeting Date Meeting Status KLAC CUSIP 482480100 11/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Akins Mgmt For For For Elect Robert Bond Mgmt For For For Elect Kiran Patel Mgmt For For For Elect David Wang Mgmt For For For 2 Amendment to the 2004 Equity Incentive Plan Mgmt For Against Against 3 Amendment to the Performance Bonus Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For L'Oreal Ticker Security ID: Meeting Date Meeting Status OR CINS F58149133 04/27/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Retirement Benefits (Jean-Paul Agon) Mgmt For For For 8 Elect Lindsay Owen-Jones Mgmt For For For 9 Elect Jean-Paul Agon Mgmt For For For 10 Elect Francisco Castaner Basco Mgmt For For For 11 Elect Charles-Henri Filippi Mgmt For For For 12 Elect Xavier Fontanet Mgmt For For For 13 Elect Marc Ladreit de Lacharriere Mgmt For For For 14 Appointment of Auditor and Alternate Auditor Mgmt For For For 15 Appointment of Auditor; Replacement of Alternate Auditor Mgmt For For For 16 Authority to Repurchase Shares Mgmt For For For 17 Authority to Cancel Shares and Reduce Capital Mgmt For For For 18 Authority to Carry Out Formalities Mgmt For For For Landstar System, Inc. Ticker Security ID: Meeting Date Meeting Status LSTR CUSIP 515098101 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Elston Mgmt For For For Elect Diana Murphy Mgmt For For For 2 Ratification of Auditor Mgmt For For For Life Technologies Corporation Ticker Security ID: Meeting Date Meeting Status LIFE CUSIP 53217V109 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect GeorgeAdam Mgmt For For For Elect Raymond Dittamore Mgmt For For For Elect Arnold Levine Mgmt For For For Elect Bradley Lorimier Mgmt For For For Elect DavidU'Prichard Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Certificate of Incorporation of the Company (Adoption of Majority Vote for Election of Directors) Mgmt For For For 4 Amendment to the Certificate of Incorporation of the Company (Elimination of Supermajority Requirement) Mgmt For For For 5 Amendment to the Bylaws of the Company (Adoption of Majority Vote for Election of Directors) Mgmt For For For 6 Amendment to the Bylaws of the Company (Elimination of Supermajority Provisions) Mgmt For For For 7 2010 Incentive Compensation Plan Mgmt For For For Life Time Fitness, Inc. Ticker Security ID: Meeting Date Meeting Status LTM CUSIP 53217R207 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bahram Akradi Mgmt For For For Elect Giles Bateman Mgmt For For For Elect Jack Eugster Mgmt For For For Elect Guy Jackson Mgmt For For For Elect John Lloyd Mgmt For For For Elect Martha Morfitt Mgmt For For For Elect John Richards Mgmt For For For Elect Joseph Vassalluzzo Mgmt For For For 2 Ratification of Auditor Mgmt For For For Linear Technology Corporation Ticker Security ID: Meeting Date Meeting Status LLTC CUSIP 535678106 11/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Swanson, Jr. Mgmt For For For Elect David Lee Mgmt For For For Elect Lothar Maier Mgmt For For For Elect Richard Moley Mgmt For For For Elect Thomas Volpe Mgmt For For For 2 Amendment to the 2005 Employee Stock Purchase Plan Mgmt For For For 3 2009 Executive Bonus Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For LOGITECH INTERNATIONAL SA Ticker Security ID: Meeting Date Meeting Status LOGN CUSIP H50430232 09/01/2009 Voted Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Amendment to 2006 Stock Incentive Plan Mgmt For For For 5 Ratification of Board and Management Acts Mgmt For For For 6 Elect Erh-Hsun Chang Mgmt For For For 7 Elect Kee-Lock Chua Mgmt For For For 8 Appointment of Auditor Mgmt For For For Lowe's Companies, Inc. Ticker Security ID: Meeting Date Meeting Status LOW CUSIP 548661107 05/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Bernauer Mgmt For For For Elect Leonard Berry Mgmt For For For Elect Dawn Hudson Mgmt For For For Elect Robert Niblock Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Right to Call a Special Meeting Mgmt For For For 4 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For 5 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against Against For Manpower Inc. Ticker Security ID: Meeting Date Meeting Status MAN CUSIP 56418H100 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gina Boswell Mgmt For For For Elect Jack Greenberg Mgmt For For For Elect Terry Hueneke Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to Articles to Provide For Majority Vote For Election of Directors Mgmt For For For 4 Amendment to Bylaws to Provide For Majority Vote For Election of Directors Mgmt For For For Marathon Oil Corporation Ticker Security ID: Meeting Date Meeting Status MRO CUSIP 565849106 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Gregory Boyce Mgmt For For For 2 Elect Clarence Cazalot, Jr. Mgmt For For For 3 Elect David Daberko Mgmt For For For 4 Elect William Davis, III Mgmt For For For 5 Elect Shirley Jackson Mgmt For For For 6 Elect Philip Lader Mgmt For For For 7 Elect Charles Lee Mgmt For For For 8 Elect Michael Phelps Mgmt For For For 9 Elect Dennis Reilley Mgmt For For For 10 Elect Seth Schofield Mgmt For For For 11 Elect John Snow Mgmt For For For 12 Elect Thomas Usher Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against 15 Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHoldr Against Against For Maxim Integrated Products, Inc. Ticker Security ID: Meeting Date Meeting Status MXIM CUSIP 57772K101 12/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Tunc Doluca Mgmt For For For Elect B. Kipling Hagopian Mgmt For Withhold Against Elect James Bergman Mgmt For Withhold Against Elect Joseph Bronson Mgmt For For For Elect Robert Grady Mgmt For Withhold Against Elect William Watkins Mgmt For For For Elect A.R. Frank Wazzan Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2008 Employee Stock Purchase Plan Mgmt For For For 4 Amendment to the 1996 Stock Incentive Plan Mgmt For Against Against 5 Executive Bonus Plan Mgmt For For For McAfee Inc Ticker Security ID: Meeting Date Meeting Status MFE CUSIP 579064106 06/17/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Thomas Darcy Mgmt For For For 2 Elect Denis O'Leary Mgmt For For For 3 Elect Robert Pangia Mgmt For For For 4 2010 Equity Incentive Plan Mgmt For Against Against 5 2010 Director Equity Plan Mgmt For For For 6 Ratification of Auditor Mgmt For For For McDonald's Corporation Ticker Security ID: Meeting Date Meeting Status MCD CUSIP 580135101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Walter Massey Mgmt For For For 2 Elect John Rogers, Jr. Mgmt For For For 3 Elect Roger Stone Mgmt For For For 4 Elect Miles White Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr Against Against For 7 Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Against 8 Shareholder Proposal Regarding Controlled Atmosphere Killing ShrHoldr Against Against For 9 Shareholder Proposal Regarding Cage-Free Eggs ShrHoldr Against Against For Medco Health Solutions, Inc. Ticker Security ID: Meeting Date Meeting Status MHS CUSIP 58405U102 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Howard Barker, Jr. Mgmt For For For 2 Elect John Cassis Mgmt For For For 3 Elect Michael Goldstein Mgmt For For For 4 Elect Charles Lillis Mgmt For For For 5 Elect Myrtle Potter Mgmt For For For 6 Elect William Roper Mgmt For For For 7 Elect David Snow, Jr. Mgmt For For For 8 Elect David Stevens Mgmt For For For 9 Elect Blenda Wilson Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Amendment to Certificate of Incorporation Regarding the Right to Call Special Meetings Mgmt For For For Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT CUSIP 585055106 08/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Anderson Mgmt For For For Elect Victor Dzau Mgmt For For For Elect William Hawkins Mgmt For For For Elect Shirley Jackson Mgmt For For For Elect Denise O'Leary Mgmt For For For Elect Robert Pozen Mgmt For For For Elect Jean-Pierre Rosso Mgmt For For For Elect Jack Schuler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Employees Stock Purchase Plan Mgmt For For For 4 Amendment to the 2008 Stock Award and Incentive Plan Mgmt For For For Merck & Co., Inc. Ticker Security ID: Meeting Date Meeting Status MRK CUSIP 58933Y105 05/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Leslie Brun Mgmt For For For 2 Elect Thomas Cech Mgmt For For For 3 Elect Richard Clark Mgmt For For For 4 Elect Thomas Glocer Mgmt For For For 5 Elect Steven Goldstone Mgmt For For For 6 Elect William Harrison, Jr. Mgmt For For For 7 Elect Harry Jacobson Mgmt For For For 8 Elect William Kelley Mgmt For For For 9 Elect C. Robert Kidder Mgmt For For For 10 Elect Rochelle Lazarus Mgmt For For For 11 Elect Carlos Represas Mgmt For For For 12 Elect Patricia Russo Mgmt For For For 13 Elect Thomas Shenk Mgmt For For For 14 Elect Anne Tatlock Mgmt For For For 15 Elect Craig Thompson Mgmt For For For 16 Elect Wendell Weeks Mgmt For For For 17 Elect Peter Wendell Mgmt For For For 18 Ratification of Auditor Mgmt For For For 19 2010 Incentive Stock Plan Mgmt For For For 20 2010 Non-Employee Directors Stock Option Plan Mgmt For For For Microsoft Corporation Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP 594918104 11/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Gates, III Mgmt For For For 2 Elect Steven Ballmer Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Raymond Gilmartin Mgmt For For For 5 Elect Reed Hastings Mgmt For For For 6 Elect Maria Klawe Mgmt For For For 7 Elect David Marquardt Mgmt For For For 8 Elect Charles Noski Mgmt For For For 9 Elect Helmut Panke Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Restoration of Right to Call a Special Meeting Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Shareholder Proposal Regarding Adoption of Principles for Health Care Reform ShrHoldr Against Against For 14 Shareholder Proposal Regarding Charitable Contributions ShrHoldr Against Against For Mine Safety Appliances Company Ticker Security ID: Meeting Date Meeting Status MSA CUSIP 602720104 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Bruggeworth Mgmt For For For Elect James Cederna Mgmt For For For Elect John Unkovic Mgmt For For For 2 Amendment to CEO Annual Incentive Award Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Mitie Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G6164F157 07/10/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Graeme Potts Mgmt For For For 5 Elect Roger Goodman Mgmt For For For 6 Elect Ruby McGregor-Smith Mgmt For For For 7 Elect Terry Morgan Mgmt For For For 8 Appointment of Auditor and Authority to Set Fees Mgmt For For For 9 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For Mitie Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G6164F157 09/28/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Related Party Transaction (Ruby McGregor-Smith) Mgmt For For For 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A Monsanto Company Ticker Security ID: Meeting Date Meeting Status MON CUSIP 61166W101 01/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Frank AtLee, III Mgmt For For For 2 Elect David Chicoine Mgmt For For For 3 Elect Arthur Harper Mgmt For For For 4 Elect Gwendolyn King Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Amendment to the 2005 Long-Term Incentive Plan Mgmt For For For MSC Industrial Direct Co., Inc. Ticker Security ID: Meeting Date Meeting Status MSM CUSIP 553530106 01/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mitchell Jacobson Mgmt For For For Elect David Sandler Mgmt For For For Elect Charles Boehlke Mgmt For For For Elect Roger Fradin Mgmt For For For Elect Louise Goeser Mgmt For For For Elect Denis Kelly Mgmt For For For Elect Philip Peller Mgmt For For For 2 Amendment to the 2005 Omnibus Equity Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Murphy Oil Corporation Ticker Security ID: Meeting Date Meeting Status MUR CUSIP 626717102 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Blue Mgmt For For For Elect Claiborne Deming Mgmt For For For Elect Robert Hermes Mgmt For For For Elect James Kelley Mgmt For For For Elect R. Madison Murphy Mgmt For For For Elect William Nolan, Jr. Mgmt For For For Elect Neal Schmale Mgmt For For For Elect David Smith Mgmt For For For Elect Caroline Theus Mgmt For For For Elect David Wood Mgmt For For For 2 Ratification of Auditor Mgmt For For For Myriad Genetics, Inc. Ticker Security ID: Meeting Date Meeting Status MYGN CUSIP 62855J104 11/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Henderson Mgmt For For For Elect S. LouisePhanstiel Mgmt For For For 2 Amendment to the 2003 Employee, Director and Consultant Stock Option Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Northern Trust Corporation Ticker Security ID: Meeting Date Meeting Status NTRS CUSIP 665859104 04/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Linda Bynoe Mgmt For For For Elect Nicholas Chabraja Mgmt For For For Elect Susan Crown Mgmt For For For Elect Dipak Jain Mgmt For For For Elect Robert Lane Mgmt For For For Elect Robert McCormack Mgmt For For For Elect Edward Mooney Mgmt For For For Elect John Rowe Mgmt For For For Elect David Smith, Jr. Mgmt For For For Elect William Smithburg Mgmt For For For Elect Enrique Sosa Mgmt For For For Elect Charles Tribbett III Mgmt For For For Elect Frederick Waddell Mgmt For For For 2 Ratification of Auditor Mgmt For For For NVIDIA Corporation Ticker Security ID: Meeting Date Meeting Status NVDA CUSIP 67066G104 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Gaither Mgmt For For For 2 Elect Jen-Hsun Huang Mgmt For For For 3 Elect A. Brooke Seawell Mgmt For For For 4 Ratification of Auditor Mgmt For For For O'Reilly Automotive, Inc. Ticker Security ID: Meeting Date Meeting Status ORLY CUSIP 686091109 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lawrence O'Reilly Mgmt For For For 2 Elect Rosalie O'Reilly-Wooten Mgmt For For For 3 Elect Thomas Hendrickson Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Transaction of Other Business Mgmt For For For Omnicom Group Inc. Ticker Security ID: Meeting Date Meeting Status OMC CUSIP 681919106 05/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Wren Mgmt For For For Elect Bruce Crawford Mgmt For For For Elect Alan Batkin Mgmt For Withhold Against Elect Robert Clark Mgmt For For For Elect Leonard Coleman, Jr. Mgmt For Withhold Against Elect Errol Cook Mgmt For For For Elect Susan Denison Mgmt For Withhold Against Elect Michael Henning Mgmt For Withhold Against Elect John Murphy Mgmt For For For Elect John Purcell Mgmt For For For Elect Linda Rice Mgmt For Withhold Against Elect Gary Roubos Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2007 Incentive Award Plan Mgmt For Against Against 4 Adoption of Majority Vote for Election of Directors Mgmt For For For 5 Shareholder Proposal Reimbursement of Solicitation Expenses ShrHoldr Against Against For 6 Shareholder Proposal Regarding the Approval of Survivor Benefits (Golden Coffins) ShrHoldr Against Against For 7 Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Against Oracle Corporation Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP 68389X105 10/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berg Mgmt For For For Elect H. Raymond Bingham Mgmt For For For Elect Michael Boskin Mgmt For For For Elect Safra Catz Mgmt For For For Elect Bruce Chizen Mgmt For For For Elect George Conrades Mgmt For For For Elect Lawrence Ellison Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect Jeffrey Henley Mgmt For For For Elect Donald Lucas Mgmt For For For Elect Charles Phillips, Jr. Mgmt For For For Elect Naomi Seligman Mgmt For For For 2 2010 Executive Bonus Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against 5 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr Against Against For 6 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For P.F. Chang's China Bistro, Inc. Ticker Security ID: Meeting Date Meeting Status PFCB CUSIP 69333Y108 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kerrii Anderson Mgmt For For For 2 Elect Richard Federico Mgmt For For For 3 Elect Lesley Howe Mgmt For For For 4 Elect Dawn Hudson Mgmt For For For 5 Elect Kenneth May Mgmt For For For 6 Elect M. Ann Rhoades Mgmt For For For 7 Elect James Shennan, Jr. Mgmt For For For 8 Elect Robert Vivian Mgmt For For For 9 Elect R. Michael Welborn Mgmt For For For 10 Elect Kenneth Wessels Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Right to Adjourn Meeting Mgmt For For For Paychex, Inc. Ticker Security ID: Meeting Date Meeting Status PAYX CUSIP 704326107 10/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect B. Thomas Golisano Mgmt For For For 2 Elect David Flaschen Mgmt For For For 3 Elect Grant Inman Mgmt For For For 4 Elect Pamela Joseph Mgmt For For For 5 Elect Jonathan Judge Mgmt For For For 6 Elect Joseph Tucci Mgmt For For For 7 Elect Joseph Velli Mgmt For For For 8 Ratification of Auditor Mgmt For For For PepsiCo, Inc. Ticker Security ID: Meeting Date Meeting Status PEP CUSIP 713448108 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Shona Brown Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Victor Dzau Mgmt For For For 5 Elect Ray Hunt Mgmt For For For 6 Elect Alberto Ibarguen Mgmt For For For 7 Elect Arthur Martinez Mgmt For For For 8 Elect Indra Nooyi Mgmt For For For 9 Elect Sharon Rockefeller Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Elect Lloyd Trotter Mgmt For For For 12 Elect Daniel Vasella Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to the 2007 Long-Term Incentive Plan Mgmt For For For 15 Shareholder Proposal Regarding Reviewing Charitable Spending ShrHoldr Against Against For 16 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against 17 Shareholder Proposal Regarding Report on Public Policy Issues ShrHoldr Against Against For Philip Morris International Inc. Ticker Security ID: Meeting Date Meeting Status PM CUSIP 718172109 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Harold Brown Mgmt For For For 2 Elect Mathis Cabiallavetta Mgmt For For For 3 Elect Louis Camilleri Mgmt For For For 4 Elect J. Dudley Fishburn Mgmt For For For 5 Elect Jennifer Li Mgmt For For For 6 Elect Graham Mackay Mgmt For For For 7 Elect Sergio Marchionne Mgmt For For For 8 Elect Lucio Noto Mgmt For For For 9 Elect Carlos Slim Helu Mgmt For For For 10 Elect Stephen Wolf Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding Food Insecurity and Tobacco Use ShrHoldr Against Against For 13 Shareholder Proposal Regarding Human Rights Protocols ShrHoldr Against Against For Portfolio Recovery Associates Inc Ticker Security ID: Meeting Date Meeting Status PRAA CUSIP 73640Q105 06/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect DavidRoberts Mgmt For For For Elect John Fuller Mgmt For For For Elect JohnFain Mgmt For For For 2 2010 Stock Plan Mgmt For For For 3 Annual Bonus Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Praxair, Inc. Ticker Security ID: Meeting Date Meeting Status PX CUSIP 74005P104 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Angel Mgmt For For For Elect NanceDicciani Mgmt For For For Elect Edward Galante Mgmt For For For Elect Claire Gargalli Mgmt For For For Elect Ira Hall Mgmt For For For Elect Raymond LeBoeuf Mgmt For For For Elect Larry McVay Mgmt For For For Elect Wayne Smith Mgmt For For For Elect Robert Wood Mgmt For For For 2 Ratification of Auditor Mgmt For For For QUALCOMM Incorporated Ticker Security ID: Meeting Date Meeting Status QCOM CUSIP 747525103 03/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Alexander Mgmt For For For Elect Stephen Bennett Mgmt For For For Elect Donald Cruickshank Mgmt For For For Elect Raymond Dittamore Mgmt For For For Elect Thomas Horton Mgmt For For For Elect Irwin Jacobs Mgmt For For For Elect Paul Jacobs Mgmt For For For Elect Robert Kahn Mgmt For For For Elect Sherry Lansing Mgmt For For For Elect Duane Nelles Mgmt For For For Elect Brent Scowcroft Mgmt For For For Elect Marc Stern Mgmt For For For 2 Amendment to the 2006 Long-Term Incentive Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For ResMed Inc. Ticker Security ID: Meeting Date Meeting Status RMD CUSIP 761152107 11/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Peter Farrell Mgmt For For For 2 Elect Gary Pace Mgmt For For For 3 Elect Ronald Taylor Mgmt For For For 4 Amendment to the 2006 Incentive Award Plan Mgmt For Against Against 5 Amendment to the Employee Stock Purchase Plan Mgmt For For For 6 Ratification of Auditor Mgmt For For For Robert Half International Inc. Ticker Security ID: Meeting Date Meeting Status RHI CUSIP 770323103 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Andrew Berwick, Jr. Mgmt For For For Elect Edward Gibbons Mgmt For For For Elect Harold Messmer, Jr. Mgmt For For For Elect Barbara Novogradac Mgmt For For For Elect Robert Pace Mgmt For For For Elect Fredrick Richman Mgmt For For For Elect J. Stephen Schaub Mgmt For For For Elect M. Keith Waddell Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Annual Performance Bonus Plan Mgmt For For For Rockwell Collins, Inc. Ticker Security ID: Meeting Date Meeting Status COL CUSIP 774341101 02/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald Beall Mgmt For For For Elect Mark Donegan Mgmt For For For Elect Andrew Policano Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2006 Long-Term Incentives Plan Mgmt For For For 4 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr Against Against For ROVI CORPORATION Ticker Security ID: Meeting Date Meeting Status ROVI CUSIP 779376102 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Alfred Amoroso Mgmt For For For Elect Andrew Ludwick Mgmt For For For Elect Alan Earhart Mgmt For For For Elect James Meyer Mgmt For For For Elect James O'Shaughnessy Mgmt For For For Elect Ruthann Quindlen Mgmt For For For 2 Ratification of Auditor Mgmt For For For SAP AG Ticker Security ID: Meeting Date Meeting Status CINS D66992104 06/08/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Allocation of Profits/Dividends Mgmt For For For 6 Ratification of Management Board Acts Mgmt For For For 7 Ratification of Supervisory Board Acts Mgmt For For For 8 Compensation Policy Mgmt For For For 9 Appointment of Auditor Mgmt For For For 10 Amendments to Articles Mgmt For For For 11 Amend Article 17(3) Mgmt For For For 12 Amend Article 18(2) Mgmt For For For 13 Amend Article 18(5) Mgmt For For For 14 Amend Article 18(6) Mgmt For For For 15 Amend Article 19(2) Mgmt For For For 16 Amend Article 20(4) Mgmt For For For 17 Cancel Existing Authorized Capital I & II Mgmt For For For 18 Increase in Authorized Capital I Mgmt For For For 19 Increase in Authorized Capital II Mgmt For Against Against 20 Increase in Authorized Capital III Mgmt For For For 21 Authority to Repurchase Shares Mgmt For For For 22 Supervisory Board Members' Fees Mgmt For For For Schlumberger N.V. (Schlumberger Limited) Ticker Security ID: Meeting Date Meeting Status SLB CUSIP 806857108 04/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Philippe Camus Mgmt For For For Elect Jamie Gorelick Mgmt For For For Elect Andrew Gould Mgmt For For For Elect Tony Isaac Mgmt For For For Elect Nikolay Kudryavtsev Mgmt For For For Elect Adrian Lajous Mgmt For For For Elect Michael Marks Mgmt For For For Elect LeoReif Mgmt For For For Elect Tore Sandvold Mgmt For For For Elect Henri Seydoux Mgmt For For For Elect Peter Currie Mgmt For For For Elect K.V. Kamath Mgmt For For For 2 Approval of Financial Statements and Dividends Mgmt For For For 3 2010 Stock Incentive Plan Mgmt For For For 4 Amendment to the Discounted Stock Purchase Plan Mgmt For For For 5 Appointment of Auditor Mgmt For For For Serco Group PLC Ticker Security ID: Meeting Date Meeting Status SRP CINS G80400107 05/11/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Alastair Lyons Mgmt For For For 5 Elect Christopher Hyman Mgmt For For For 6 Appointment of Auditor Mgmt For For For 7 Authority to Set Auditor's Fees Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 11 Adoption of New Articles Mgmt For For For 12 EU Political Donations Mgmt For For For 13 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For SGS Societe Generale de Surveillance SA Ticker Security ID: Meeting Date Meeting Status SGSN CINS H7484G106 03/22/2010 Voted Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Remuneration Report Mgmt For For For 5 Ratification of Board and Management Acts Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Elect Sergio Marchionne Mgmt For For For 8 Elect Tiberto Brandolini d'Adda Mgmt For For For 9 Elect August von Finck Mgmt For For For 10 Elect August Francois von Finck Mgmt For For For 11 Elect Peter Kalantzis Mgmt For For For 12 Elect Thomas Limberger Mgmt For For For 13 Elect Shelby du Pasquier Mgmt For For For 14 Elect Carlo Sant'albano Mgmt For For For 15 Appointment of Auditor Mgmt For For For 16 Transaction of Other Business Mgmt For Abstain Against Shoppers Drug Mart Corporation Ticker Security ID: Meeting Date Meeting Status SC CUSIP 82509W103 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect M. Shan Atkins Mgmt For For For Elect James Hankinson Mgmt For For For Elect Krystyna Hoeg Mgmt For For For Elect Holger Kluge Mgmt For For For Elect Gaetan Lussier Mgmt For For For Elect David Peterson Mgmt For For For Elect Martha Piper Mgmt For For For Elect Sarah Raiss Mgmt For For For Elect Derek Ridout Mgmt For For For Elect Jurgen Schreiber Mgmt For For For Elect David Williams Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For Southwest Airlines Co. Ticker Security ID: Meeting Date Meeting Status LUV CUSIP 844741108 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Biegler Mgmt For For For 2 Elect Douglas Brooks Mgmt For For For 3 Elect William Cunningham Mgmt For For For 4 Elect John Denison Mgmt For For For 5 Elect Travis Johnson Mgmt For For For 6 Elect Gary Kelly Mgmt For For For 7 Elect Nancy Loeffler Mgmt For For For 8 Elect John Montford Mgmt For For For 9 Elect Daniel Villanueva Mgmt For For For 10 Amendment to the 2007 Equity Incentive Plan Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For St. Jude Medical, Inc. Ticker Security ID: Meeting Date Meeting Status STJ CUSIP 790849103 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Stuart Essig Mgmt For For For 2 Elect Barbara Hill Mgmt For For For 3 Elect Michael Rocca Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding Sustainability Report ShrHoldr Against Against For Staples Inc Ticker Security ID: Meeting Date Meeting Status SPLS CUSIP 855030102 06/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Basil Anderson Mgmt For For For 2 Elect Arthur Blank Mgmt For For For 3 Elect Mary Burton Mgmt For For For 4 Elect Justin King Mgmt For For For 5 Elect Carol Meyrowitz Mgmt For For For 6 Elect Rowland Moriarty Mgmt For For For 7 Elect Robert Nakasone Mgmt For For For 8 Elect Ronald Sargent Mgmt For For For 9 Elect Elizabeth Smith Mgmt For For For 10 Elect Robert Sulentic Mgmt For For For 11 Elect Vijay Vishwanath Mgmt For For For 12 Elect Paul Walsh Mgmt For For For 13 Long Term Cash Incentive Plan Mgmt For For For 14 Amendment to the 2004 Stock Incentive Plan Mgmt For Against Against 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against 17 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For State Street Corporation Ticker Security ID: Meeting Date Meeting Status STT CUSIP 857477103 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kennett Burnes Mgmt For For For 2 Elect Peter Coym Mgmt For For For 3 Elect Patrick de Saint-Aignan Mgmt For For For 4 Elect Amelia Fawcett Mgmt For For For 5 Elect David Gruber Mgmt For For For 6 Elect Linda Hill Mgmt For For For 7 Elect Joseph Hooley Mgmt For For For 8 Elect Robert Kaplan Mgmt For For For 9 Elect Charles LaMantia Mgmt For For For 10 Elect Ronald Logue Mgmt For For For 11 Elect Richard Sergel Mgmt For For For 12 Elect Ronald Skates Mgmt For For For 13 Elect Gregory Summe Mgmt For For For 14 Elect Robert Weissman Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against Against For 18 Shareholder Proposal Regarding Report of Ratio Between Executive and Employee Pay ShrHoldr Against Against For Strayer Education, Inc. Ticker Security ID: Meeting Date Meeting Status STRA CUSIP 863236105 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Silberman Mgmt For For For 2 Elect Charlotte Beason Mgmt For For For 3 Elect William Brock Mgmt For For For 4 Elect David Coulter Mgmt For For For 5 Elect Robert Grusky Mgmt For For For 6 Elect Robert Johnson Mgmt For For For 7 Elect Todd Milano Mgmt For For For 8 Elect G. Thomas Waite, III Mgmt For For For 9 Elect J. David Wargo Mgmt For For For 10 Ratification of Auditor Mgmt For For For Talecris Biotherapeutics Holdings Corp. Ticker Security ID: Meeting Date Meeting Status TLCR CUSIP 874227101 04/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Clark Mgmt For For For Elect Kenneth Martin Mgmt For For For 2 Ratification of Auditor Mgmt For For For Target Corp. Ticker Security ID: Meeting Date Meeting Status TGT CUSIP 87612E106 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Calvin Darden Mgmt For For For 2 Elect Anne Mulcahy Mgmt For For For 3 Elect Stephen Sanger Mgmt For For For 4 Elect Gregg Steinhafel Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Repeal of Classified Board Mgmt For For For 7 Elimination of Supermajority Requirement Mgmt For For For 8 Amendment and Restatement of the Articles of Incorporation Mgmt For For For 9 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr Against Against For Telephone & Data Systems, Inc. Ticker Security ID: Meeting Date Meeting Status TDS CUSIP 879433100 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Clarence Davis Mgmt For For For Elect Christopher O'Leary Mgmt For Withhold Against Elect Gary Sugarman Mgmt For For For Elect Herbert Wander Mgmt For Withhold Against Texas Instruments Incorporated Ticker Security ID: Meeting Date Meeting Status TXN CUSIP 882508104 04/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ralph Babb, Jr. Mgmt For For For 2 Elect David Boren Mgmt For For For 3 Elect Daniel Carp Mgmt For For For 4 Elect Carrie Cox Mgmt For For For 5 Elect David Goode Mgmt For For For 6 Elect Stephen MacMillan Mgmt For For For 7 Elect Pamela Patsley Mgmt For For For 8 Elect Wayne Sanders Mgmt For For For 9 Elect Ruth Simmons Mgmt For For For 10 Elect Richard Templeton Mgmt For For For 11 Elect Christine Whitman Mgmt For For For 12 Ratification of Auditor Mgmt For For For Texas Roadhouse, Inc. Ticker Security ID: Meeting Date Meeting Status TXRH CUSIP 882681109 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect G.J. Hart Mgmt For For For Elect Gregory Moore Mgmt For For For Elect James Parker Mgmt For For For 2 Ratification of Auditor Mgmt For For For The Directv Group Inc Ticker Security ID: Meeting Date Meeting Status DTV CUSIP 25490A101 06/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Neil Austrian Mgmt For For For Elect Ralph Boyd, Jr. Mgmt For For For Elect Paul Gould Mgmt For For For Elect Charles Lee Mgmt For For For Elect Peter Lund Mgmt For For For Elect Gregory Maffei Mgmt For For For Elect John Malone Mgmt For For For Elect Nancy Newcomb Mgmt For For For Elect Haïm Saban Mgmt For For For Elect Michael White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2010 Stock Plan Mgmt For For For 4 Executive Officer Cash Bonus Plan Mgmt For For For 5 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For The PNC Financial Services Group, Inc. Ticker Security ID: Meeting Date Meeting Status PNC CUSIP 693475105 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Berndt Mgmt For For For 2 Elect Charles Bunch Mgmt For For For 3 Elect Paul Chellgren Mgmt For For For 4 Elect Robert Clay Mgmt For For For 5 Elect Kay James Mgmt For For For 6 Elect Richard Kelson Mgmt For For For 7 Elect Bruce Lindsay Mgmt For For For 8 Elect Anthony Massaro Mgmt For For For 9 Elect Jane Pepper Mgmt For For For 10 Elect James Rohr Mgmt For For For 11 Elect Donald Shepard Mgmt For For For 12 Elect Lorene Steffes Mgmt For For For 13 Elect Dennis Strigl Mgmt For For For 14 Elect Stephen Thieke Mgmt For For For 15 Elect Thomas Usher Mgmt For For For 16 Elect George Walls, Jr. Mgmt For For For 17 Elect Helge Wehmeier Mgmt For For For 18 Ratification of Auditor Mgmt For For For 19 Advisory Vote on Executive Compensation Mgmt For For For 20 Shareholder Proposal Regarding Shareholder Approval of Golden Parachutes ShrHoldr Against For Against 21 Shareholder Proposal Regarding Non-Deductible Compensation ShrHoldr Against Against For Timberland Company Ticker Security ID: Meeting Date Meeting Status TBL CUSIP 887100105 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sidney Swartz Mgmt For For For Elect Jeffrey Swartz Mgmt For For For Elect Ian Diery Mgmt For For For Elect John Fitzsimmons Mgmt For For For Elect Virginia Kent Mgmt For For For Elect Kenneth Lombard Mgmt For For For Elect Edward Moneypenny Mgmt For For For Elect Peter Moore Mgmt For For For Elect Bill Shore Mgmt For For For Elect Terdema Ussery II Mgmt For For For Elect Carden Welsh Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2007 Incentive Plan Mgmt For Against Against Time Warner Cable Inc. Ticker Security ID: Meeting Date Meeting Status TWC CUSIP 88732J207 05/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carole Black Mgmt For For For 2 Elect Glenn Britt Mgmt For For For 3 Elect Thomas Castro Mgmt For For For 4 Elect David Chang Mgmt For For For 5 Elect James Copeland, Jr. Mgmt For For For 6 Elect Peter Haje Mgmt For For For 7 Elect Donna James Mgmt For For For 8 Elect Don Logan Mgmt For For For 9 Elect N.J. Nicholas, Jr. Mgmt For For For 10 Elect Wayne Pace Mgmt For For For 11 Elect EdwardShirley Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Ratification of Auditor Mgmt For For For Time Warner Inc. Ticker Security ID: Meeting Date Meeting Status TWX CUSIP 887317303 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Barksdale Mgmt For For For 2 Elect William Barr Mgmt For For For 3 Elect Jeffrey Bewkes Mgmt For For For 4 Elect Stephen Bollenbach Mgmt For For For 5 Elect Frank Caufield Mgmt For For For 6 Elect Robert Clark Mgmt For For For 7 Elect Mathias Dopfner Mgmt For For For 8 Elect Jessica Einhorn Mgmt For For For 9 Elect Fred Hassan Mgmt For For For 10 Elect Michael Miles Mgmt For For For 11 Elect Kenneth Novack Mgmt For For For 12 Elect Deborah Wright Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2010 Stock Incentive Plan Mgmt For Against Against 15 Amendment to the Bylaws Regarding the Right to Call a Special Meeting Mgmt For For For 16 Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Against 17 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For 18 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr Against Against For Tractor Supply Company Ticker Security ID: Meeting Date Meeting Status TSCO CUSIP 892356106 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Wright Mgmt For For For Elect Johnston Adams Mgmt For For For Elect William Bass Mgmt For For For Elect Jack Bingleman Mgmt For For For Elect Richard Frost Mgmt For For For Elect Cynthia Jamison Mgmt For For For Elect Gerard Jones Mgmt For For For Elect George MacKenzie Mgmt For For For Elect Edna Morris Mgmt For For For 2 Ratification of Auditor Mgmt For For For Trimble Navigation Limited Ticker Security ID: Meeting Date Meeting Status TRMB CUSIP 896239100 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Berglund Mgmt For For For Elect John Goodrich Mgmt For For For Elect William Hart Mgmt For For For Elect Merit Janow Mgmt For For For Elect Ulf Johansson Mgmt For For For Elect Bradford Parkinson Mgmt For For For Elect Mark Peek Mgmt For For For Elect Nickolas Vande Steeg Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For For For Union Pacific Corporation Ticker Security ID: Meeting Date Meeting Status UNP CUSIP 907818108 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Andrew Card, Jr. Mgmt For For For 2 Elect Erroll Davis, Jr. Mgmt For For For 3 Elect Thomas Donohue Mgmt For For For 4 Elect Archie Dunham Mgmt For For For 5 Elect Judith Richards Hope Mgmt For For For 6 Elect Charles Krulak Mgmt For For For 7 Elect Michael McCarthy Mgmt For For For 8 Elect Michael McConnell Mgmt For For For 9 Elect Thomas McLarty III Mgmt For For For 10 Elect Steven Rogel Mgmt For For For 11 Elect Jose Villarreal Mgmt For For For 12 Elect James Young Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against Against For 15 Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Against United Parcel Service, Inc. Ticker Security ID: Meeting Date Meeting Status UPS CUSIP 911312106 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect F. Duane Ackerman Mgmt For For For Elect Michael Burns Mgmt For For For Elect D. Scott Davis Mgmt For For For Elect Stuart Eizenstat Mgmt For For For Elect MichaelEskew Mgmt For For For Elect William Johnson Mgmt For For For Elect Ann Livermore Mgmt For For For Elect Rudy Markham Mgmt For For For Elect John Thompson Mgmt For For For Elect Carol Tome Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Election of Directors Mgmt For For For United States Cellular Corporation Ticker Security ID: Meeting Date Meeting Status USM CUSIP 911684108 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul-Henri Denuit Mgmt For For For 2 Ratification of Auditor Mgmt For For For United Technologies Corporation Ticker Security ID: Meeting Date Meeting Status UTX CUSIP 913017109 04/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Louis Chenevert Mgmt For For For Elect John Faraci Mgmt For For For Elect Jean-Pierre Garnier Mgmt For For For Elect Jamie Gorelick Mgmt For For For Elect Carlos Gutierrez Mgmt For For For Elect Edward Kangas Mgmt For For For Elect Charles Lee Mgmt For For For Elect Richard McCormick Mgmt For For For Elect Harold McGraw III Mgmt For For For Elect Richard Myers Mgmt For For For Elect H. Patrick Swygert Mgmt For For For Elect Andre Villeneuve Mgmt For For For Elect Christine Whitman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr Against Against For UnitedHealth Group Incorporated Ticker Security ID: Meeting Date Meeting Status UNH CUSIP 91324P102 05/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Ballard, Jr. Mgmt For For For 2 Elect Richard Burke Mgmt For For For 3 Elect Robert Darretta Mgmt For For For 4 Elect Stephen Hemsley Mgmt For For For 5 Elect Michele Hooper Mgmt For For For 6 Elect Douglas Leatherdale Mgmt For For For 7 Elect Glenn Renwick Mgmt For For For 8 Elect Kenneth Shine Mgmt For For For 9 Elect Gail Wilensky Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding Lobbying Contributions and Expenditure Report ShrHoldr Against Against For 12 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr Against Against For Verifone Holdings Inc Ticker Security ID: Meeting Date Meeting Status PAY CUSIP 92342Y109 06/30/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Alspaugh Mgmt For For For Elect Douglas Bergeron Mgmt For For For Elect Leslie Denend Mgmt For For For Elect Alex Hart Mgmt For For For Elect Robert Henske Mgmt For For For Elect Richard McGinn Mgmt For For For Elect Eitan Raff Mgmt For For For Elect Charles Rinehart Mgmt For For For Elect Jeffrey Stiefler Mgmt For For For 2 Ratification of Auditor Mgmt For For For VISA INC. Ticker Security ID: Meeting Date Meeting Status V CUSIP 92826C839 01/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Matschullat Mgmt For For For Elect Cathy Minehan Mgmt For For For Elect David Pang Mgmt For For For Elect William Shanahan Mgmt For For For Elect John Swainson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Vulcan Materials Company Ticker Security ID: Meeting Date Meeting Status VMC CUSIP 929160109 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Douglas McGregor Mgmt For For For Elect Vincent Trosino Mgmt For For For Elect Philip Carroll, Jr. Mgmt For For For Elect James Napier Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against Against For Walgreen Co. Ticker Security ID: Meeting Date Meeting Status WAG CUSIP 931422109 01/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Davis Mgmt For For For Elect William Foote Mgmt For For For Elect Mark Frissora Mgmt For For For Elect Alan McNally Mgmt For For For Elect Nancy Schlichting Mgmt For For For Elect David Schwartz Mgmt For For For Elect Alejandro Silva Mgmt For For For Elect James Skinner Mgmt For For For Elect GregoryWasson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Executive Stock Option Plan Mgmt For For For 4 Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Against 5 Shareholder Proposal Regarding Performance-Based Equity Compensation ShrHoldr Against Against For 6 Shareholder ProposalRegarding Reviewing Charitable Spending ShrHoldr Against Against For Wells Fargo & Company Ticker Security ID: Meeting Date Meeting Status WFC CUSIP 949746101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Baker II Mgmt For For For 2 Elect John Chen Mgmt For For For 3 Elect Lloyd Dean Mgmt For For For 4 Elect Susan Engel Mgmt For For For 5 Elect Enrique Hernandez, Jr. Mgmt For For For 6 Elect Donald James Mgmt For For For 7 Elect Richard McCormick Mgmt For For For 8 Elect Mackey McDonald Mgmt For For For 9 Elect Cynthia Milligan Mgmt For For For 10 Elect Nicholas Moore Mgmt For For For 11 Elect Philip Quigley Mgmt For For For 12 Elect Judith Runstad Mgmt For For For 13 Elect Stephen Sanger Mgmt For For For 14 Elect Robert Steel Mgmt For For For 15 Elect John Stumpf Mgmt For For For 16 Elect Susan Swenson Mgmt For For For 17 Advisory Vote on Executive Compensation Mgmt For For For 18 Increase of Authorized Common Stock Mgmt For For For 19 Ratification of Auditor Mgmt For For For 20 Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHoldr Against Against For 21 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against Against For 22 Shareholder Proposal Regarding Reviewing Charitable Spending ShrHoldr Against Against For 23 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For Whole Foods Market, Inc. Ticker Security ID: Meeting Date Meeting Status WFMI CUSIP 966837106 03/08/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Elstrott Mgmt For For For Elect Gabrielle Greene Mgmt For For For Elect Hass Hassan Mgmt For For For Elect Stephanie Kugelman Mgmt For For For Elect John Mackey Mgmt For For For Elect Jonathan Seiffer Mgmt For For For Elect Morris Siegel Mgmt For For For Elect Jonathan Sokoloff Mgmt For For For Elect Ralph Sorenson Mgmt For For For Elect William Tindell Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Against 4 Shareholder Proposal Regarding Removal of Directors ShrHoldr Against Against For 5 Shareholder Proposal Regarding Proponent Engagement Process ShrHoldr Against For Against 6 Shareholder Proposal Regarding CEO Succession Planning ShrHoldr Against Against For Williams-Sonoma, Inc. Ticker Security ID: Meeting Date Meeting Status WSM CUSIP 969904101 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Laura Alber Mgmt For For For Elect Adrian Bellamy Mgmt For For For Elect Patrick Connolly Mgmt For For For Elect Adrian Dillon Mgmt For For For Elect Anthony Greener Mgmt For For For Elect Ted Hall Mgmt For For For Elect Michael Lynch Mgmt For For For Elect Sharon McCollam Mgmt For For For Elect Richard Robertson Mgmt For For For Elect David Zenoff Mgmt For For For 2 Amendment to the 2001 Long-Term Incentive Plan Mgmt For Against Against 3 Amendment to the 2001 Incentive Bonus Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Yahoo Inc Ticker Security ID: Meeting Date Meeting Status YHOO CUSIP 984332106 06/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For For For 2 Elect Roy Bostock Mgmt For For For 3 Elect Patti Hart Mgmt For For For 4 Elect Eric Hippeau Mgmt For For For 5 Elect SusanJames Mgmt For For For 6 Elect Vyomesh Joshi Mgmt For For For 7 Elect Arthur Kern Mgmt For For For 8 Elect Brad Smith Mgmt For For For 9 Elect Gary Wilson Mgmt For For For 10 Elect Jerry Yang Mgmt For For For 11 Amendment to the 1996 Directors' Stock Plan Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr Against Against For Yum! Brands, Inc. Ticker Security ID: Meeting Date Meeting Status YUM CUSIP 988498101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Dorman Mgmt For For For 2 Elect Massimo Ferragamo Mgmt For For For 3 Elect J. David Grissom Mgmt For For For 4 Elect Bonnie Hill Mgmt For For For 5 Elect Robert Holland, Jr. Mgmt For For For 6 Elect Kenneth Langone Mgmt For For For 7 Elect Jonathan Linen Mgmt For For For 8 Elect Thomas Nelson Mgmt For For For 9 Elect David Novak Mgmt For For For 10 Elect Thomas Ryan Mgmt For For For 11 Elect Jing-Shyh Su Mgmt For For For 12 Elect Robert Walter Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For Zions Bancorporation Ticker Security ID: Meeting Date Meeting Status ZION CUSIP 989701107 05/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Roger Porter Mgmt For For For 2 Elect L. E. Simmons Mgmt For For For 3 Elect Steven Wheelwright Mgmt For For For 4 Increase Authorized Preferred Stock Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Advisory Vote on Executive Compensation Mgmt For For For 7 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHoldr Against Against For 8 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against Against For 9 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr Against Against For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMCAP FUND (Registrant) By /s/ Claudia P. Huntington Claudia P. Huntington, Vice Chairman and Principal Executive Officer Date: August 26, 2010
